Case: 08-10377 Document: 00511314944 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 08-10377
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CHRIS JACKSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:00-CR-250-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Chris Jackson, federal prisoner # 06914-089, was convicted by a jury of one
count of possession with intent to distribute 30 grams of cocaine, one count of
carrying a firearm during and in relation to a drug trafficking offense, and two
counts of possession of a firearm by a felon. Following amendments to the
Sentencing Guidelines reducing the base offense levels for crack cocaine offenses,
Jackson filed a motion for a sentencing reduction pursuant to 18 U.S.C.
§ 3582(c)(2). The court granted the motion and reduced Jackson’s sentence on

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-10377 Document: 00511314944 Page: 2 Date Filed: 12/08/2010

                                  No. 08-10377

the drug possession count to 137 months, within the amended range of 110 to
137 months.
      Jackson now appeals. He argues that the district court’s statement that
it had considered the 18 U.S.C. § 3553(a) factors was insufficient; that the court
failed to give sufficient consideration to the § 3553(a) factors, particularly his
postsentencing rehabilitation efforts; that because the Guidelines are advisory
after United States v. Booker, 543 U.S. 220 (2005), the district court had
authority to reduce his sentence below the amended range; and that his
resulting sentence was unreasonable.
      Jackson’s arguments are without merit. A § 3582(c)(2) proceeding is not
a full resentencing subject to the mandates of Booker. Dillon v. United States,
130 S. Ct. 2683, 2691-94 (2010); United States v. Doublin, 572 F.3d 235, 238 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009). We review for abuse of discretion rather
than under the Booker reasonableness standard, and we find none. See United
States v. Evans, 587 F.3d 667, 671-72 (5th Cir. 2009), cert. denied, 130 S. Ct.
3462 (2010). The district court expressly stated that it had considered the
§ 3553(a) factors and Jackson’s postsentencing conduct. This was sufficient. See
id. at 673-74.   Further, as the court had no obligation to reduce Jackson’s
sentence at all, it did not abuse its discretion by failing to reduce it further
within the amended guidelines range. See id. at 673. Finally, the district court
had no authority to reduce Jackson’s sentence below the amended range. See
Doublin, 572 F.3d at 238.
      The judgment of the district court is AFFIRMED.




                                         2